Citation Nr: 1749435	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling. 

2.  Entitlement to an increased rating for voiding dysfunction as a residual of prostate cancer, currently rated as 60 percent disabling.


ORDER

Entitlement to an increased rating for PTSD, currently rated as 50 percent disabling, is denied. 

Entitlement to an increased rating for voiding dysfunction as a residual of prostate cancer, currently rated as 60 percent disabling, is denied.




FINDING OF FACT

The Veteran failed without good cause to report for VA examinations that were necessary to evaluate his claimed disabilities.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for PTSD, currently rated as 50 percent disabling, lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     § 3.655 (b) (2016).

2.  The claim of entitlement to voiding dysfunction as a residual of prostate cancer, currently rated as 60 percent disabling, lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran had active military service from September 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Reno, Nevada.  Jurisdiction of the case now resides with the Reno, Nevada, RO. 

The Veteran was scheduled for a May 2015 Board hearing.  The Veteran withdrew his request for a hearing in correspondence dated in April 2015.  As such, the Board considers the hearing request withdrawn.

These claims were before the Board in November 2016, when they were remanded for further development. 
Failure to Report for Necessary VA Examination

Pursuant to the November 2016 Board remand directives, the RO scheduled the Veteran for VA examinations in January 2017.  The Veteran refused to report for the scheduled examinations.  In a February 2017 telephonic communication with the RO, the Veteran stated that he did not wish to report for the scheduled examinations because he was already service-connected at 80 percent and was in receipt of TDIU.  In a May 2017 written communication, the Veteran stated that he did not initiate the appeal for increased ratings for PTSD and voiding dysfunction as a residual of prostate cancer, as he already received 100 percent disability effective October 2, 2006. 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim.  38 C.F.R. § 3.655 (a) (2016). When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b) (2016).

The first question for resolution here is whether the benefits cannot be established or confirmed without the examinations.  It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record. If the benefit could be granted, the remand would be unnecessary.  The stated bases for the Board's remand were to determine the current severity of the service-connected disabilities.  Indeed, the examinations were necessary to evaluate the Veteran's assertions of worsening and to determine the extent of worsening, if found.  As explained by the Board in its remand, the evidence of record was not sufficient to reach a decision on the issues. 

Having found that the criteria under 38 C.F.R. § 3.655 (a) are met, the disposition of the increased rating claims is contingent on the type of claims at issue.  The rating claims are not the original claims for compensation.  They are claims for an increase for an already service-connected disabilities.  The appropriate disposition regarding that type of claim is denial, as per 38 C.F.R. § 3.655 (b).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A.Lech, Counsel 

Copy mailed to: AMVETS



Department of Veterans Affairs


